Appeal by the defendant from a resentence of the Supreme Court, Kings County (Tomei, J), imposed March 21, 2011, which, upon his conviction of sodomy in the first degree, imposed a period of postrelease supervision in addition to the determinate term of imprisonment previously imposed on August 21, 2001.
Ordered that the resentence is affirmed.
Inasmuch as the defendant had not yet completed serving his originally imposed sentence of imprisonment when he was resentenced, his resentencing to a term including the statutorily required period of postrelease supervision did not violate the double jeopardy and due process clauses of the United States Constitution (see People v Lingle, 16 NY3d 621, 630-632 [2011]; People v Ralph, 91 AD3d 796 [2012]; People v Algarin, 89 AD3d 859 [2011]).
The defendant’s remaining contentions are without merit. Rivera, J.E, Eng, Chambers, Sgroi and Miller, JJ., concur.